UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4374


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LUIS ALEJO-VASQUEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00230-WO-1)


Submitted:   October 7, 2011                 Decided:   October 18, 2011


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Harry L. Hobgood, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Luis Alejo-Vasquez (“Alejo”) pled guilty, pursuant to

a written plea agreement, to one count of illegal reentry of a

deported or removed alien after conviction for an aggravated

felony, in violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                         The

presentence report (“PSR”) recommended a base offense level of

eight and a twelve-level increase because Alejo previously had

been deported after sustaining a conviction for a felony drug

trafficking      offense       for   which     he    received    a     sentence     of

imprisonment of thirteen months or less.                   See U.S. Sentencing

Guidelines Manual (“USSG”) § 2L1.2(a), (b)(1)(B) (2010).                           The

PSR also recommended a three-level reduction for acceptance of

responsibility, see USSG § 3E1.1, resulting in a total offense

level of seventeen.            Alejo’s criminal history was in Category

III, and the PSR accordingly calculated his Guideline range at

thirty   to    thirty-seven       months’     imprisonment.          Alejo   did   not

object to the PSR’s calculation of the Guidelines range.                           The

district court adopted the PSR, calculated the Guidelines range

at thirty to thirty-seven months’ imprisonment, and sentenced

Alejo to thirty-three months’ imprisonment.                     On appeal, Alejo

challenges      this     sentence    as     procedurally       and    substantively

unreasonable.        We affirm.

              This     court    reviews      the    sentence    imposed      by    the

district court, “whether inside, just outside, or significantly

                                          2
outside        the      Guidelines        range,”        under          a         “deferential

abuse-of-discretion standard.”                 Gall v. United States, 552 U.S.

38, 41 (2007).          This review entails appellate consideration of

both    the     procedural       and     substantive         reasonableness              of     the

sentence.      Id. at 51.

               In    determining       whether     a    sentence        is    procedurally

reasonable, we first assess whether the district court properly

calculated the defendant’s Guidelines range.                        Id. at 49, 51.              We

then consider whether the district court treated the Guidelines

as mandatory, failed to consider the 18 U.S.C. § 3553(a) (2006)

factors and any arguments presented by the parties, selected a

sentence       based    on     “clearly      erroneous       facts,”         or    failed        to

explain    sufficiently         the    selected        sentence.            Id.     at    50-51;

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

“When    rendering      a    sentence,       the   district       court      must        make    an

individualized assessment based on the facts presented,” United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation      marks     and    emphasis       omitted),      and    must         “adequately

explain the chosen sentence to allow for meaningful appellate

review and to promote the perception of fair sentencing.”                                     Gall,

552     U.S.    at     50.       “When       imposing    a    sentence            within        the

Guidelines, however, the [district court’s] explanation need not

be     elaborate        or     lengthy        because     [G]uidelines              sentences

themselves      are    in    many     ways    tailored       to   the       individual          and

                                              3
reflect approximately two decades of close attention to federal

sentencing policy.”             United States v. Hernandez, 603 F.3d 267,

271 (4th Cir. 2010) (internal quotation marks omitted).

               If    the     sentence       is     free       of    significant           procedural

error, we review the substantive reasonableness of the sentence,

“tak[ing]       into       account        the    totality          of    the    circumstances.”

Gall, 552 U.S. at 51.             If the sentence is within the appropriate

Guidelines range, this court applies a presumption on appeal

that     the        sentence         is     reasonable.                  United           States    v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                                           Such a

presumption is rebutted only by showing “that the sentence is

unreasonable         when     measured           against       the       § 3553(a)         factors.”

United   States        v.    Montes-Pineda,             445    F.3d      375,       379    (4th    Cir.

2006) (internal quotation marks omitted).

               Alejo        argues        that     his        sentence         is     procedurally

unreasonable because the district court failed to address his

arguments for a sentence at the “low end” of the Guidelines

range and explain why it rejected those arguments.                                    After review

of the record, we conclude this contention is without merit.                                        At

sentencing,         Alejo    advanced        his       personal         circumstances        without

explaining why those circumstances merited a sentence at the low

end of the Guidelines.                The district court listened to Alejo’s

arguments, noted that the Guidelines range accounted for these

circumstances,         and     stated        that,       after       consideration           of     the

                                                   4
Guidelines range and the § 3553(a) factors, a within-Guidelines

sentence     of   thirty-three    months’       imprisonment    was        sufficient,

but   not    greater    than    necessary,      to   achieve    the    purposes       of

sentencing.       We therefore conclude that Alejo fails to establish

procedural error by the district court.

             Alejo also argues that the thirty-three-month sentence

is    substantively     unreasonable.          Specifically,     Alejo          contends

that, as a result of the application of USSG § 2L1.2(b)(1)(B),

his offense level and resulting Guidelines range overrepresented

the seriousness of his criminal conduct and that the Guidelines

treated him as if he had committed more serious offenses, a

treatment he asserts does not comport with § 3553(a)’s overall

goal that a sentence not be excessive.                  Alejo further contends

that the thirty-three-month sentence is unreasonable in light of

his    struggles       with    drug   addition,         his    cooperation          with

immigration authorities, and his work and military history.

             Alejo, however, has not demonstrated that the district

court erred in its application of USSG § 2L1.2 and does not

direct      us    to   any     authority       establishing     that        a     proper

application       of    this    Guideline       could     produce      a        sentence

unintended by Congress.          Further, Alejo fails to explain how his

personal characteristics render the within-Guidelines sentence

of thirty-three months’ imprisonment unreasonable when measured

against     the    § 3553(a)     factors.         Accordingly,        he    fails    to

                                           5
overcome   the    appellate    presumption     that   his   within-Guidelines

sentence is substantively reasonable.

           We    therefore     affirm   the   district      court’s   judgment.

We dispense      with   oral   argument     because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        6